Per Curiam:
This is an original application asking at the hands of this court the same relief sought in an action of the same title (except as to interveners) which was begun in district court, and which is disposed of on appeal under the same title (with the exception noted), being Number 3810 upon the calendar of this court, ante, 182, 177 N. W. 440. In this original proceeding The Farmers & Mechanics Savings Bank of Minneapolis, and the Hennepin County Savings Bank filed a petition in intervention which was, 'upon stipulation, allowed. The rights of the interveners are therefore determined to the same extent as those of the original parties. The opinion in the appeal case (No. 3810) is decisive of the issues presented upon this petition as to all parties hereto. Though, for the reasons stated in the opinion referred to, the plaintiffs are entitled to the relief sought, it will not be granted in this original proceeding, as full relief can be obtained in the proceed*210ing brought in district court. The interveners are hereby declared entitled to the benefit of the judgment to be entered in the district court.
Bronson, J. I concur in the result.